Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-199

IN RE DANIEL FRANCIS IZZO
                                                          2020 DDN 95
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1009906

BEFORE: Glickman and McLeese, Associate Judges, and Fisher, Senior Judge.

                                  ORDER
                             (FILED – June 17, 2021)

      On consideration of the certified order from the state of Virginia suspending
respondent from the practice of law in that jurisdiction by consent for a period of
one year and one day with reinstatement conditioned on satisfying the imposed
conditions; this court’s April 15, 2021, order suspending respondent pending
resolution of this matter and directing him to show cause why reciprocal discipline
should not be imposed; the statement of respondent stating that he does not oppose
the imposition of reciprocal discipline; respondent’s D.C. Bar R. XI, §14(g)
affidavit; and the statement of Disciplinary Counsel, it is

      ORDERED that Daniel Francis Izzo is hereby suspended from the practice of
law in the District of Columbia for a period of one year and one day subject to the
conditions imposed by the state of Virginia, nunc pro tunc to April 15, 2021.


                                  PER CURIAM